





CITATION:  R. v. Drabinsky, 2011
          ONCA 647

DATE:  20111014


DOCKET: M40560 (C50830)


COURT OF APPEAL FOR ONTARIO


Doherty J.A. (in chambers)


BETWEEN


Her Majesty
          the Queen


Respondent


and


Garth
          Howard Drabinsky


Applicant


Edward L. Greenspan, Q.C., and Michael W. Lacy, for the applicant


Alexander Hrybinsky, for the respondent


Heard:  October 11, 2011





Doherty J.A. (in chambers):

[1]

This is an application for bail pending the determination of the
    applicants application for leave to appeal to the Supreme Court of Canada from
    the order of this court dismissing his conviction appeal.  For the reasons that
    follow, the application is dismissed.
[2]

The events giving rise to the charges against the applicant (Drabinsky)
    occurred in the 1990s.  Charges were laid several years ago.  In March 2009,
    after a lengthy trial, Drabinsky was convicted of two counts of fraud.  In
    August 2009, he was sentenced to a total of seven years imprisonment. 
    Drabinsky appealed and was released on bail pending appeal.  His appeal was
    heard in May 2011, and in September 2011 this court dismissed the conviction
    appeal, allowed Drabinskys sentence appeal and reduced his sentence to five
    years.
[3]

Drabinsky has been on bail throughout his prolonged march through the
    criminal justice system.  He has complied fully with his bail requirements.  He
    has been in custody since this court released its reasons in September 2011.
[4]

This application is governed by s. 679(3) of the
Criminal Code
,
    R.S.C. 1985, c. C-46.  Drabinsky must establish that:

·

his application for leave to appeal to the Supreme Court of
      Canada is not frivolous (s. 679(3)(a));

·

he will surrender himself into custody in accordance with the
      terms of any release order (s. 679(3)(b)); and

·

his detention is not necessary in the public interest (s.
      679(3)(c)).

[5]

There is no concern that Drabinsky would surrender himself into custody
    as required.  He has satisfied that criterion in s. 679(3)(b).
[6]

It is difficult for a judge of this court to determine whether an
    application for leave to appeal to the Supreme Court of Canada is frivolous.  I
    am prepared to assume that this application clears that low standard as in my
    view the appellant has not shown that his release is in the public interest: 
    see
France v. Ouzghar
, 2009 ONCA 137, 95 O.R. (3d) 187, leave to appeal
    to S.C.C. refused, [2009] S.C.C.A. No. 122, at para. 13.
[7]

The meaning of the public interest in the context of post-conviction bail
    applications was described by Arbour J.A., for a five-judge panel, in
R. v.
    Farinacci
(1993), 86 C.C.C. (3d) 32 (Ont. C.A.), at pp. 47-48:
The concerns reflecting public interest, as
    expressed in the case law, relate both to the protection and safety of the
    public and to
the need to maintain a balance between the competing dictates
    of enforceability and reviewability.  It is the need to maintain that balance
    which is expressed by reference to the public image of the criminal law, or the
    public confidence in the administration of justice.
The public interest
    criterion in s. 679(3)(c) of the [
Code
] requires a judicial assessment
    of the need to review the conviction leading to imprisonment, in which case
    execution of the sentence may have to be temporarily suspended, and the need to
    respect the general rule of immediate enforceability of judgments.  [Emphasis
    added.]
[8]

Arbour J.A. goes on to explain in
Farinacci
that the principle of
    reviewability of court orders carries with it the need to have some means to
    stay or delay the enforcement of the order under review.  Without that
    mechanism, the principle of the reviewability of a conviction could, in some
    circumstances, be rendered all but meaningless to an accused who might well serve
    months of his sentence awaiting appellate review only to have his conviction
    quashed on that review.
[9]

Arbour J.A. also explains, however, that the reviewability principle
    does not stand alone.  The enforceability principle, an aspect of finality,
    calls for the enforcement of court orders, including sentences imposed after
    criminal trials.  Where an accused is convicted of a serious crime and
    sentenced to a significant jail term, public confidence in the effective
    operation of the justice system must suffer if years go by before the accused
    serves that sentence.  The public interest in the prompt and effective
    enforcement of court orders, including sentences, distinguishes the public
    interest inquiry necessitated where bail is sought pending an appeal from conviction
    from the inquiry undertaken in extradition matters.  In extradition cases, the
    surrender order, the only order in issue, cannot be enforced while judicial
    proceedings are extant challenging the surrender.  Consequently, a bail order pending
    judicial review of that surrender order has no effect on the enforceability of
    the order:  see
France
, at paras. 11-12.
[10]

Where an application for bail post-conviction turns on the public
    interest criterion in s. 679(3)(c), the court must determine whether the
    principle of enforceability should yield to the principle of reviewability.  At
    this stage of the appellate proceedings, priority should be given to the enforceability
    principle.  I come to that conclusion for three reasons.  First, the
    reviewability principle has been recognized and given priority up to this point
    in the appellate process.  Drabinsky was on bail for over two years after he
    was sentenced while he pursued an appeal to this court.  In its reasons
    dismissing the conviction appeal, this court not only rejected all arguments
    put forward on behalf of Drabinsky, but also described the case against him as
    overwhelming, particularly in the absence of any testimony from the
    appellants: see
R. v. Drabinsky
, 2011 ONCA 582, at para. 55, leave to
    appeal to S.C.C. pending.  The pendulum must swing towards enforceability and
    away from bail pending further review after the correctness of the convictions
    entered at trial has been affirmed on appeal.
[11]

Second, in considering the effect to be given to the reviewability
    principle, one must bear in mind that Drabinsky has no further right of
    appeal.  Before he can obtain any further review of his convictions, he must obtain
    leave to appeal from the Supreme Court of Canada.  Leave to appeal is of
    necessity granted sparingly by that court.  Nothing in the material presented
    on this application points to any feature of this case which would suggest that
    it is likely that the Supreme Court will grant leave in this case.  While I
    assume the application is not frivolous, I think it is fair to say that leave
    is not likely to be granted.  Any right of review that Drabinsky maintains is a
    tenuous one that depends entirely on the outcome of his leave application.  At
    this stage of the proceedings, the principle that trial judgments should be
    enforced is very much in play while the operation of the reviewability
    principle is contingent upon the granting of leave to appeal.
[12]

Third, denying bail, at least until the leave application is determined,
    will not render Drabinskys attempt to further review his convictions
    meaningless in the sense that he will have served most, if not all, of his
    sentence before the outcome of his application is determined.  Counsel advised that
    the Supreme Court of Canada normally takes between three to six months to
    decide leave applications.  Drabinsky has served about a month of a five-year
    sentence.  He will still have years to serve when he knows whether the Supreme
    Court of Canada will hear his case.
[13]

The public interest requires that the enforceability principle be given
    paramountcy at this stage of the proceedings.  If Drabinsky does receive leave
    to appeal, that changed circumstance may well call for a reassessment of his
    bail status.
[14]

The application for bail pending appeal is refused without prejudice to a
    further application should leave to appeal to the Supreme Court be granted.
RELEASED: DD  OCT 14 2011
Doherty J.A.